DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bender et al. US 2018/0225513.

In regarding to claim 1 Bender teaches: 
1. (Original) A portable device held by a user, the portable device comprising: a photograph unit configured to acquire, at a first time interval, images with a super wide angle of which a maximum value reaches all peripheral directions around the portable device;
Camera orientation device 16 further include a control mechanism 24 that allows the movable mirror 22 to be re-positioned in three dimensions to achieve a desired line of sight 26. In one illustrative embodiment, control mechanism 24 may include a gyroscope or similar technology to control orientation of the movable mirror 22. In another embodiment, sensors or other features provided by mobile device 12 can be communicated to control mechanism 24 to control the orientation of the movable mirror 22. Communication between the mobile device 12 and the control mechanism 24 may be achieved using wireless communications (e.g., Bluetooth), or hardwired communicated (e.g., by plugging into a port on the mobile device 12). Similarly, the  

FIG. 2 depicts an illustrative use case for a user 30 looking downward 34 at a mobile device 12 while walking towards a hazard (e.g., an obstruction, impediment, etc.) 32. As shown, camera orientation device 16 automatically and continuously reorients the camera line of sight 26 parallel to the ground in the direction of travel. A field of view 36 of the area directly in front of the user 30 can thus be analyzed by and/or displayed on the mobile device 12. Regardless of how the mobile device 12 is positioned, i.e., moved, tilted, etc., within a three dimensional space 38, the line of sight 36 remains parallel to the ground in the direction of travel. Note that while this use case maintains the line of sight 26 parallel to the ground, the implementation direction for the line of sight 26 may vary depending on the application, e.g., the line of sight 26 may be oriented at some other angle, e.g., five degree above parallel, may change based on the environment or surroundings, may be based on user preferences, etc.
Bender 0017-0019, 0026, emphasis added


a traveling direction calculation unit configured to calculate a traveling direction of the portable device at a second time interval; 
FIG. 4 depicts a computing system 50 incorporated into or accessible by a mobile device 12 that includes an image feed manager 58 for managing image data collected via the camera orientation device 16. Image feed manager 58 optionally includes an orientation system 60 that has device position calculator 62 for determining the position of the mobile device 12 (e.g., amount forward tilt, roll, pitch, yaw, etc. relative to a predetermined position) and a communication system 64 for communicating the position information to the camera orientation device 16. Position information of the mobile device 12 also includes direction of travel information, which may be determined by analyzing GPS data from the device 12. Based on the position information, the camera orientation device 16 can adjust the line of sight to a desired direction (e.g., parallel to the ground in the direction of travel). In an alternative embodiment, the position calculation can be done within the camera orientation device 16 itself, e.g., with a gyroscope and microprocessor, or the like.
Bender 0022-0024, 0026, emphasis added



an image segmentation unit configured to segment, as a traveling direction image, an image of a predetermined range in which the traveling direction is positioned at a center thereof, from a latest one of the acquired images every time the traveling direction calculation unit calculates the traveling direction; 
Image analysis system 66 analyzes the image data collected by the reoriented camera to, e.g., identify hazards in the user's path of travel, evaluate moving objects to determine if they present Image analysis system 66 may for example use 2D or 3D object recognition, image segmentation, motion detection, video tracking, etc., using known digital image processing techniques. Hazard information may include specific object detection information (e.g., a fire hydrant, a fence, a puddle, etc.) and/or generic information (e.g., a large object, a moving object, a red object, etc.). Hazard information may also include location data (e.g., object x is six feet in front of you).
Bender 0022-0024, 0026, emphasis added


and display control unit configured to display the traveling direction image on a predetermined traveling direction display region of a display of the portable device, 
Overlay system 68 provides a hook into the display system of the mobile device 12 to display image data and/or supplemental information 80. Image data may for example include a live feed captured from the reoriented camera, as well as hazard information determined by the image analysis system 66. For example, the image data may be augmented to highlight hazards 32, color code the overall danger level, provide distance information, etc. Supplemental information 80 may include information collected from third party sources, such as satellite data, drone and other camera feeds, map and GPS data, social network data, etc. Thus for example, a camera feed from a drone or satellite or other user might be intermittently displayed (or displayed in a split screen) to give the user notification of a problem a few blocks ahead, map/GPS data may be used to specifically pinpoint hazards, social network data may be collected, shared and displayed (e.g., "watch out for that big puddle on the corner of 12.sup.th and 1.sup.st Street!").
Bender 0022-0024, emphasis added


wherein the display control unit is further configured to display a video image designated by a user on a first display region, which is different from the traveling direction display region, of the display. 
Overlay system 68 provides a hook into the display system of the mobile device 12 to display image data and/or supplemental information 80. Image data may for example include a live feed captured from the reoriented camera, as well as hazard information determined by the image analysis system 66. For example, the image data may be augmented to highlight hazards 32, color code the overall danger level, provide distance information, etc. Supplemental information 80 may include information collected from third party sources, such as satellite data, drone and other camera feeds, map and GPS data, social network data, etc. Thus for example, a camera feed from a drone or satellite or other user might be intermittently displayed (or displayed in a split screen) to give the user notification of a problem a few blocks ahead, map/GPS data may be used to specifically pinpoint hazards, social network data may be collected, shared and displayed (e.g., "watch out for that big puddle on the corner of 12.sup.th and 1.sup.st Street!").
Bender 0022-0024, 0026, emphasis added
 




2. (Original) The portable device according to claim 1, further comprising: an acceleration sensor configured to detect acceleration of the portable device;
Bender 0022-0024, 0026, emphasis added
 

and a gyro sensor configured to detect posture of the portable device, wherein the traveling direction calculation unit is further configured to use output of the acceleration sensor and output of the gyro sensor so as to calculate the traveling direction.
Camera orientation device 16 further include a control mechanism 24 that allows the movable mirror 22 to be re-positioned in three dimensions to achieve a desired line of sight 26. In one illustrative embodiment, control mechanism 24 may include a gyroscope or similar technology to control orientation of the movable mirror 22. In another embodiment, sensors or other features provided by mobile device 12 can be communicated to control mechanism 24 to control the orientation of the movable mirror 22. Communication between the mobile device 12 and the control mechanism 24 may be achieved using wireless communications (e.g., Bluetooth), or hardwired communicated (e.g., by plugging into a port on the mobile device 12). Similarly, the control mechanism 24 may be powered in any manner, e.g., internally with a battery, wirelessly, or externally via a port on the mobile device 12. Further, camera orientation device 16 may be attached to the mobile device in any matter, e.g., via an integrated case, magnets, spring-loaded clips, etc., or be permanently integrated with the mobile device 12. 
Bender 0022-0024, 0026, emphasis added
  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over  Bender et al. US 2018/0225513 as applied to claims 1-2 above, and further in view of Kanda et al. US 2006/015566.

In regarding to claim 3 Bender teaches: 

3. (Original) The portable device according to claim 2, further comprising: 

However, Bender fails to explicitly teach, but Kanda teaches a radio wave reception processing unit configured to receive radio waves from a positioning satellite so as to determine a current position of the portable device; 
the control device 50 recognizes the traveling direction from the present location based on the map data received from the navigation server 60, the data indicating the route and the present location of the cellular phone 1. The control device 50 recognizes the direction of the picture photographed by the camera 32 based on the direction of the camera detected by the electric compass 43. The control device 50 decides the traveling direction on the photographed picture based on the traveling direction from the present location and the direction of the photographed picture. Moreover, the control device 50 adds the indicator data indicating the traveling direction on the photographed picture to the photographed picture on the display 31. The control device 50 merges the traveling direction on the picture to the photographed picture by the camera 32. These operations are repeated within a predetermined period. Therefore, the indicator data indicating the traveling direction on the photographed picture is updated. The photographed picture by the camera 32 is updated in real-time. The three-dimensional arrow is used as the indicator data showing the traveling direction. 
Kanda 0029-0031, emphasis added


map data; 
Kanda 0029-0031

and a traveling direction correction unit configured to correct the traveling direction calculated by the traveling direction calculation unit to calculate a corrected traveling direction, 
the control device 50 recognizes the traveling direction from the present location based on the map data received from the navigation server 60, the data indicating the route and the present location of the cellular phone 1. The control device 50 recognizes the direction of the picture photographed by the camera 32 based on the direction of the camera detected by the electric compass 43. The control device 50 decides the traveling direction on the photographed picture based on the traveling direction from the present location and the direction of the photographed picture. Moreover, the control device 50 adds the indicator data indicating the traveling direction on the photographed picture to the photographed picture on the display 31. The control device 50 merges the traveling direction on the picture to the photographed picture by the camera 32. These operations are repeated within a predetermined period. Therefore, the indicator data indicating the traveling direction on the photographed picture is updated. The photographed picture by the camera 32 is updated in real-time. The three-dimensional arrow is used as the indicator data showing the traveling direction. 
Kanda 0029-0031, emphasis added


wherein the traveling direction correction unit is further configured to use the current position and the map data to specify a road under the current position, and set an extending direction of the road as the corrected traveling direction.  
the control device 50 recognizes the traveling direction from the present location based on the map data received from the navigation server 60, the data indicating the route and the present location of the cellular phone 1. The control device 50 recognizes the direction of the picture photographed by the camera 32 based on the direction of the camera detected by the electric compass 43. The control device 50 decides the traveling direction on the photographed picture based on the traveling direction from the present location and the direction of the photographed picture. Moreover, the control device 50 adds the indicator data indicating the traveling direction on the photographed picture to the photographed picture on the display 31. The control device 50 merges the traveling direction on the picture to the photographed picture by the camera 32. These operations are repeated within a predetermined period. Therefore, the indicator data indicating the traveling direction on the photographed picture is updated. The photographed picture by the camera 32 is updated in real-time. The three-dimensional arrow is used as the indicator data showing the traveling direction. 
Kanda 0029-0031, emphasis added






In regarding to claim 4 Bender and Kanda teaches: 
4. (Original) The portable device according to claim 3, further Kanda teaches wherein the traveling direction correction unit is further configured to use the map data to specify a branch path, which is branched from the specified road, in a predetermined range in which the current position is positioned as a center thereof, set extending directions of each of the road and the branch path as traveling direction candidates, and select, as the corrected traveling direction, a direction closest to the traveling direction from among the traveling direction candidates.  
Kanda 0029-0036


In regarding to claim 5 Bender and Kanda teaches: 
5. (Currently amended) The portable device according to claim 1, further Kanda teaches  comprising a wide angle camera having an angle of view of 180 degrees or more, wherein the photograph unit is further configured to store data acquired by the wide angle camera at a pixel position associated in advance with each photographing direction so to acquire an image, and the image segmentation unit is further configured to set, as the center, a pixel position stored in association with one of the photographing directions which is a same direction as the traveling direction.  
Kanda 0029-0036



In regarding to claim 6 Bender and Kanda teaches: 
6. (Original) The portable device according to claim 5, further Kanda teaches wherein 3New U.S. Patent Application Atty Docket No.: TAK-12672 the wide angle camera is configured by two cameras such that each of the two cameras having an angle of view of 180 degrees is attached respectively to a front face and a rear face of the portable device.
Kanda 0029-0036


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL T TEKLE/Examiner, Art Unit 2481